Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/05/2021 has been entered. New grounds of rejection presented are necessitated by amendment. 
Status of Claims
Claim 1 has been amended. Claims 1-2 remain pending in the current application with claim 1 being the independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (JP-2001049399-A, see machine translation unless otherwise noted, hereinafter Uehara). 

Regarding claim 1, Uehara teaches a high-hardness martensitic stainless steel suitable for use in applications that require both excellent corrosion resistance and high hardness ([0001]).  
Uehara further teaches a broad composition range comprising invention, in terms of weight%, C: more than 0.40% and 0.60% or less, Si: 2.0% or less, Mn: 2.0% or less, Cr: 11.0 to 18.0%, Mo or two types of Mo and W contain more than 1.0% and 3.0% or less at Mo + 1 / 2W, 
 The broad range of Uehara overlaps the claimed ranges of C, Ni, P, S, Cu, and Fe and inevitable impurities; and encompasses the claimed ranges of Si, Mn, Cr, Mo, W, N, B, Al, Ti, Nb, and V.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
The composition range of instant claim 1 and broad range composition of Uehara are summarized in the table below. 
 
Instant Claim 1 (wt.%)
Uehara (wt.%)
C
 0.35 - 0.50
0.4-0.6
Si
 0.20 - 0.40
<2
Mn
0.2 - 0.4
<2
Ni
 0.05< 0.25
0.1-2.5
Cr
15.0 - 17.0
11.0-18.0
Mo
2.0 -3.0
1.0-3.0
W
0.1 - 0.3
<1.0
N
0.15 - 0.20
0.04-0.25
B
0.001 - 0.003
 0.10 or less
Fe and inevitable impurities 
 Balance 
 Balance
Impurities: 
 
 
P
< 0.025
preferably low
S
< 0.005
preferably low
Cu
< 0.2
0.1-2.0
Al
< 0.05
 0.10% or less
Ti
< 0.02
< 0.25

< 0.02
< 0.25
V
< 0.15
< 0.25
O
< 0.003
 ---
H
< 0.001
 ---


Regarding the preamble “for a fuel injection member” is intended use. The intended use of the instantly claimed martensitic stainless steel is noted, however, the intended use does not patentably distinguish said claimed martensitic stainless steel over the prior art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara as applied to claim 1 above, and further in view of Oishi et al. (JP-2008038167-A, see machine translation version unless noted, hereinafter Oishi).
Regarding claim 2, Uehara teaches a high-hardness martensitic stainless steel for use in applications that require both excellent corrosion resistance and high hardness ([0001]). However, Uehara are silent on using martensitic stainless steel as a fuel injection member. 
	Oishi discloses that martensitic stainless steel has high strength and high corrosion resistance ([0005], lines 75-76) and can be used in fuel injection members ([0001]). Note that Uehara teaches a martensitic stainless steel having high corrosion resistance and increased strength ([0001], [0005], [0011], [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the martensitic stainless steel of Uehara to make a fuel injector with a reasonable expectation of success.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US-20100054649-A1, hereinafter Yamada), further in view of Hamano et al. (US-20050271541-A1, hereinafter Hamano). 
Regarding claim 1, Yamada teaches a high-strength martensitic stainless steel which has excellent corrosion resistance, superior cold workability and hot workability, and has high levels of strength ([0003]). 
Yamada further teaches a broad range composition comprising by weight of 0.35 to 0.45% of C, not more than 0.2% of Si, not more than 0.3% of Mn, not more than 0.02% of P, not more than 0.02% of S, 15 to 17% of Cr, 1.5 to 2.5% of Mo, 0.001 to 0.003% of B, 0.15 to 0.25% of N, 0.1 to 0.2% W, and the balance is Fe and unavoidable impurities ([0010]-[0011]).
Yamada further teaches that Ni and Cu can be added to the alloy as long as the amounts added do not increase the retained austenite by 10% or more ([0063]). A summary of the ranges as taught by Yamada and instant claim 1 are presented in the table below.

Instant Claim 1 (wt.%)
Yamada Broad Alloy (wt.%)
C
 0.35 - 0.50
0.35 - 0.45
Si
 0.20 - 0.40
0.2 or less
Mn
 0.2 - 0.4
0.3 or less
Ni
0.05 < 0.25
---
Cr
15.0 - 17.0
15 to 17
Mo
 2.0 - 3.0
1.5 to 2.5
W
 0.1 - 0.3
0.1 to 0.2
N
 0.15 - 0.20
0.15 - 0.25
B
 0.001 - 0.003
0.001 - 0.003
Fe and inevitable impurities 
 Balance 
 Balance
Impurities: 
 
 
P
< 0.025
0.02 or less
S
< 0.005
0.02 or less
Cu
< 0.2
---
Al
< 0.05
---

< 0.02
---
Nb
< 0.02
---
V
< 0.15
---
O
< 0.003
---
H
< 0.001
---


The broad range of Yamada overlaps the claimed ranges of Si, Mn, Mo, and Fe and inevitable impurities; is within the claimed ranges of C, W, and P; has the same ranges of Cr and B; and encompasses the claimed ranges of N and S.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
However, Yamada does not specify an amount of nickel that can be added. Hamano teaches a high-hardness martensitic stainless steel excellent in corrosion resistance ([0003]). Hamano further teaches adding 0.05-3.0 wt.% nickel as a potent austenite stabilizing element for suppressing nitrogen blow, and for improvements in the corrosion resistance and toughness ([0018]). 
It would have been obvious to one of ordinary skill, in the art at the time of filling, to have modified the high-strength martensitic stainless steel of Yamada with the Ni teachings of Hamano since Hamano teaches an excellent corrosion resistance high-strength martensitic stainless steel. Combining the teaching of Hamano of 0.05 wt.% or more of Ni with the limitation of Yamada that the amounts of Ni added do not increase the retained austenite by 10% would have allowed an artisan of ordinary skill to select a range on Ni improve the steels corrosion resistance and toughness while also meeting the claim limitation. There would have 
Regarding the preamble “for a fuel injection member” is intended use. The intended use of the instantly claimed martensitic stainless steel is noted, however, the intended use does not patentably distinguish said claimed martensitic stainless steel over the prior art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Hamano as applied to claim 1 above, and further in view of Oishi.

Regarding claim 2, Yamada teach high-hardness martensitic stainless steel for use in applications that require both high hardness and wear resistance ([0005]). Hamano teach martensitic stainless steel for use in applications that require corrosion resistance, hardness and wear resistance ([0005]). However, both Yamada and Hamano are silent on using martensitic stainless steel as a fuel injection member.
	Oishi discloses that martensitic stainless steel has high strength and high corrosion resistance ([0005], lines 75-76) and can be used in fuel injection members ([0001]). Note that a modified Yamada martensitic stainless steel would be expected to possess hardness, and improved corrosion resistance and toughness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used modifies Yamada martensitic stainless steel to make a fuel injector with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 03/05/2021, for rejection under 35 USC§ 103 as being unpatentable over Yamada (JP 2010077525A; hereinafter "Yamada2"), further in view of Uehara et al. (US 5714114A; hereinafter "Uehara 2") and over Yamada2, Uehara2, and Oishi have been fully considered and given appropriate weight. The amendments to the claims necessities that the rejection of the claims over Yamada2 and Uehara2, and over Yamada2, Uehara2 and Oishi are withdrawn and a new grounds of rejection over Uehara, over Uehara and Oishi, over Yamada, and over Yamada and Oishi are presented above. 
With regards to particular 35 USC§ 103 arguments: 
(1) Over Yamada2 and Uehara2: “Yamada, it further teaches that Ni is a component that should not be contained, because it increases retained austenite and greatly affects measurement accuracy and processing accuracy.
Yamada2 teaches that Ni and Cu can be added to the alloy as long as the amounts added do not increase the retained austenite by 10% or more ([0039], lines 357-359). Examiner disagrees, while the Yamada2 Ni recitation is limiting, it does not mean that Ni cannot be contained in the alloy of Yamada2. 
(2) Regarding the reference over Uehara2 applied to Yamada2:  a new grounds of rejection is present and the arguments are now moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734